DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 18 is objected to because of the following informalities:  
Claim 18, lines 7-8 recite in part “to secure the portion of the flexible member to the implant to secure the flexible member to the implant” and should recite “to secure the portion of the flexible member to the implant”.  
Claim 19 lacks a period at the end of the claim.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such tension

Claims 1-9, 11 and 18-20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Hestad et al. (U.S. Publication No.2013/0041410 A1; hereinafter “Hestad”).
	Regarding claim 1, Hestad discloses a method for securing a spinal rod to a bony element, the method comprising: looping a flexible member (flexible band 30) around the bony element (see Figures 7 and 13);  positioning the spinal rod (Figure 14) in a first passage (channel 50) of a monolithic implant (anchoring device 10);  advancing a first screw (fastener 18) in a first opening (threaded bore 48) of the implant to secure the rod to the implant (para.0050);  passing a 
	Regarding claim 2, Hestad further discloses trimming an excess portion of the flexible member after advancing the second screw to secure the portion of the flexible member to the implant (see end of para.0047).
	Regarding claim 3, Hestad further discloses wherein tensioning the flexible member about the bony element and advancing the second screw to secure the portion of the flexible member to the implant (see para.0047 and Figure 13) occurs prior to advancing the first screw to secure the rod to the implant (see para.0055-0057 and Figure 14).
	Regarding claim 4, Hestad further discloses wherein looping a flexible member (30) around the bony element includes passing a leader (first end portion 32) of the flexible member around the bony element and pulling the leader to draw the flexible member around the bony element (para.0047).
	Regarding claim 5, Hestad further discloses wherein tensioning the flexible member includes engaging a tensioning instrument to the flexible member and to the implant (via a tensioning tool as described in para.0047 and driver 210).
	Regarding claim 6, Hestad further discloses wherein the tensioning instrument includes a clamping mechanism having an engagement portion and tensioning the flexible member includes clamping a portion of the flexible member within the engagement portion (para.0047 and 0059).
	Regarding claim 7, Hestad further discloses wherein tensioning the flexible member includes moving the clamping mechanism of the tensioning instrument while the flexible member is clamped within the clamping mechanism (a tensile force may be applied to the first and second end portions 32, 34 of the flexible band 30, such as with a tensioning tool, to draw the clamping device 20 against the bone 100 and chinch the intermediate portion of the flexible band 30 extending around the bone 100, see beginning of para.0047).
	Regarding claim 8, Hestad further discloses wherein tensioning the flexible member (30) includes rotating a tensioning screw (driver 210) of the tensioning instrument to tension the flexible member (while applying sufficient tension to the flexible band 30 to tightly secure the bone anchoring device 10 to the transverse process TP1, a driver 210 may be engaged with the 
fastener 12 and rotated to tighten the fastener 12 and thus clamp the upper member 24 to the base member 22, see para.0059).
	Regarding claim 9, Hestad further discloses wherein advancing the second screw (12) to secure the portion of the flexible member to the implant comprises moving a chock (clamping surface 28) engaged with the second screw into engagement with the flexible member (The base member 22 and the upper member 24 may be configured to be secured together with a fastener 12, such as a threaded fastener, to clamp the flexible band 30 between a clamping surface 26 of the base member 22 and a clamping surface 28 of the upper member 24, see para.0035, see also Figure 7).
	Regarding claim 11, Hestad further discloses wherein passing a portion of the flexible member through the second passage includes passing the portion of the flexible member in a direction transverse to the rod (see annotated Figure 7 below).

	Regarding claim 18, Hestad also discloses method for securing a spinal rod to a bony element, the method comprising: looping a flexible member (flexible band 30) around the bony element (see Figures 7 and 13); positioning the spinal rod (Figure 14) in a first passage (channel 50) of a monolithic implant (device 10);  passing a portion the flexible member (30) through a second passage (passage 40) of the implant;  advancing a screw (fastener 12) into an opening of the implant  (bores 36, 38) to secure the portion of the flexible member to the implant (para.0037);  tensioning the flexible member about the bony element by engaging the implant housing with a tensioning instrument (tensioning tool disclosed in para.0047 and driver 210) and rotating a tensioning screw (driver 210) of the tensioning instrument (see para.0047).
	Regarding claim 19, Hestad further discloses advancing a rod set screw (fastener 18) into a rod opening (threaded bore 48) of the implant to secure the rod to the implant (see end of para.0050).
	Regarding claim 20, Hestad further discloses wherein tensioning the flexible member (30) includes inserting a portion of the tensioning instrument within the implant housing (driver 210 is engaged with the fastener 12 and rotated to tighten the fastener 12 and thus clamp the upper member 24 to the base member 22, and as the fastener 12 is tightened, the flexible band 30 is clamped between the clamping surface 26 of the base member 22 and the clamping surface 28 of the upper member 24, see para.0059).


    PNG
    media_image1.png
    553
    845
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    569
    836
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    587
    682
    media_image3.png
    Greyscale


Allowable Subject Matter
Claims 12-17 are allowed.
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10 and 12-17 in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found to disclose, or suggest rotating a chock about a pin inserted through the implant housing and through the chock to secure the flexible member relative to the implant housing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Negrelli whose telephone number is 571-270-7389.  The examiner can normally be reached on Monday-Friday, between 8:00am to 4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA  NEGRELLI/
Examiner, Art Unit 3773
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773